Name: 2001/736/EC: Commission Decision of 17 October 2001 amending Decision 1999/283/EC laying down the animal health conditions and veterinary certification for imports of fresh meat from certain African countries and amending Decision 2000/585/EC laying down animal health conditions and veterinary certification for imports of wild and farmed game meat and rabbit meat from third countries, as regards Zimbabwe (Text with EEA relevance) (notified under document number C(2001) 3109)
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  tariff policy;  trade;  Africa
 Date Published: 2001-10-18

 Avis juridique important|32001D07362001/736/EC: Commission Decision of 17 October 2001 amending Decision 1999/283/EC laying down the animal health conditions and veterinary certification for imports of fresh meat from certain African countries and amending Decision 2000/585/EC laying down animal health conditions and veterinary certification for imports of wild and farmed game meat and rabbit meat from third countries, as regards Zimbabwe (Text with EEA relevance) (notified under document number C(2001) 3109) Official Journal L 275 , 18/10/2001 P. 0032 - 0037Commission Decisionof 17 October 2001amending Decision 1999/283/EC laying down the animal health conditions and veterinary certification for imports of fresh meat from certain African countries and amending Decision 2000/585/EC laying down animal health conditions and veterinary certification for imports of wild and farmed game meat and rabbit meat from third countries, as regards Zimbabwe(notified under document number C(2001) 3109)(Text with EEA relevance)(2001/736/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries(1), as last amended by Regulation (EC) No 1452/2001(2), and in particular Article 14(3) thereof,Having regard to Council Directive 92/45/EEC of 16 June 1992 concerning public health and animal health problems relating to the killing of wild game and the placing on the market of wild game meat(3), as last amended by Directive 97/79/EC(4), and in particular Article 16(3) thereof,Having regard to Council Directive 92/118/EEC of 17 December 1992 laying down animal health and public health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A(I) to Directive 89/662/EEC and, as regards pathogens, to Directive 90/425/EEC(5), as last amended by Commission Decision 1999/724/EC(6), and in particular Article 10(3) thereof,Whereas:(1) The animal health conditions and veterinary certificates for imports of fresh meat from certain Africain countries are laid down by Commission Decision 1999/283/EC(7), as last amended by Decision 2001/601/EC(8).(2) The animal health conditions and veterinary certificates for imports of game meat are laid down by Commission Decision 2000/585/EC(9), as last amended by Decision 2001/640/EC(10).(3) An outbreak of foot-and-mouth disease has been reported in the EC approved free area in Zimbabwe on 17 August 2001.(4) Until such time as it can be guaranteed that the veterinary situation is fully under control and in order to safeguard the animal health situation of the Community, it is necessary, to suspend the approval of imports into the Community of fresh meat including game meat from Zimbabwe.(5) Member States shall authorise imports from Zimbabwe of de-boned fresh meat, excluding game meat, produced before 17 August 2001 and certified in accordance with the conditions laid down in Decision 1999/283/EC.(6) Decisions 1999/283/EC and 2000/585/EC must be amended accordingly.(7) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 11. Annex II to Decision 1999/283/EC is replaced by Annex I to this Decision.2. Annex II to Decision 2000/585/EC is replaced by Annex II to this Decision.Article 2This Decision shall apply from 11 September 2001.Article 3This Decision is addressed to the Member States.Done at Brussels, 17 October 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 302, 31.12.1972, p. 28.(2) OJ L 198, 21.7.2001, p. 11.(3) OJ L 268, 14.9.1992, p. 35.(4) OJ L 24, 30.1.1998, p. 31.(5) OJ L 62, 15.3.1993, p. 49.(6) OJ L 290, 12.11.1999, p. 32.(7) OJ L 110, 28.4.1999, p. 16.(8) OJ L 210, 3.8.2001, p. 58.(9) OJ L 251, 6.10.2000, p. 1.(10) OJ L 223, 18.8.2001, p. 28.ANNEX I"ANNEX IIMODELS OF ANIMAL HEALTH CERTIFICATES TO BE REQUESTED>TABLE>"ANNEX II"ANNEX IIANIMAL HEALTH GUARANTEES TO BE REQUESTED ON CERTIFICATION OF WILD AND FARMED GAME MEAT AND RABBIT MEAT>TABLE>"